Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment and terminal disclaimer filed on 10/13/2022.  Claims 1-20 are currently pending and being examined.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Since the examiner has applied new grounds of rejection, this office action is being made non-final to afford the applicant the opportunity to respond to the new grounds of rejection.

Claim Objections
Claims 11, 12, 15 and 16 are objected to because of the following informalities:  
In claim 11 line 1, the recitation “ calculating ” is presumed to be -- calculating, with a controller, --  for proper clarity.  Refer to claim 12 in related case 16/678, 707.  Appropriate correction is required.
In claim 12 line 1, the recitation “ determining ” is presumed to be -- determining, with a controller, --  for proper clarity.  Refer to claim 13 in related case 16/678, 707.  Appropriate correction is required.
In claim 15 line 1, the recitation “ controlling ” is presumed to be -- controlling, with a controller, --  for proper clarity.  Refer to claim 15 in related case 16/678, 707.  Appropriate correction is required.
In claim 16 line 1, the recitation “ determining ” is presumed to be -- determining, with a controller, --  for proper clarity.  Refer to claim 19 in related case 16/678, 707.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Taima (US 2015/0260050) in view of Huang (US 2016/0208709).
In regards to Independent Claim 1, and with particular reference to Figure 1, Taima discloses a gas turbine engine comprising: a first spool including a first compressor 22 driven by a first shaft 15; a second spool including a second compressor 27 driven by a second shaft 16, the second compressor positioned downstream of the first compressor with respect to a core flowpath of the gas turbine engine; a motor (starter motor; not illustrated but mentioned in par. 26) operably connected to the second shaft 16 (par. 26 teaches the starter motor drives the high-pressure shaft 16), the motor configured to apply a rotational force to the second shaft (par. 26 teaches the high-pressure shaft 16 is driven by the starter motor); wherein the first compressor is a fixed-vane compressor (par. 23 teaches the low-pressure compressor 22 includes only stator vanes 24 fixed to the inside of the inner casing 12).
Taima does not mention that the starter motor is an electric motor.
Huang teaches that gas turbine engines are typically started with an electric machine, and more specifically with an electric motor in the form of a starter/generator (par. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Taima with an electric motor in the form of a starter/generator, as taught by Huang, in order to provide dual operating capability as a starter motor during starting of the gas turbine engine and as a generator (after starting) for generating electrical power for power systems on the aircraft  (par. 1, 7).
In regards to Independent Claim 10, and with particular reference to Figure 1, Taima discloses a method for operating a gas turbine engine, the method comprising: providing a first spool including a first compressor 22 driven by a first shaft 15; providing a second spool including a second compressor 27 driven by a second shaft 16, the second compressor positioned downstream of the first compressor with respect to a core flowpath of the gas turbine engine; and applying a rotational force to the second shaft (par. 26 teaches the high-pressure shaft 16 is driven by the starter motor) with a motor (starter motor; not illustrated but mentioned in par. 26) operably connected to the second shaft; wherein the first compressor is a fixed-vane compressor (par. 23 teaches the low-pressure compressor 22 includes only stator vanes 24 fixed to the inside of the inner casing 12)..
Taima does not mention that the starter motor is an electric motor.
Huang teaches that gas turbine engines are typically started with an electric machine, and more specifically with an electric motor in the form of a starter/generator (par. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Taima with an electric motor in the form of a starter/generator, as taught by Huang, in order to provide dual operating capability as a starter motor during starting of the gas turbine engine and as a generator (after starting) for generating electrical power for power systems on the aircraft  (par. 1, 7).

 
Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Taima in view of Huang and further in view of Robic et al. (US 2017/0226934).
Regarding dependent Claim 2, Taima in view of Huang teaches the invention as claimed and as disclosed above but does not teach an engine accessory gearbox operably connecting the electric motor to the second shaft.
Robic teaches (particularly figure 2) a two spool gas turbine engine similar to Taima comprising: an engine accessory gearbox 18 operably connecting the electric motor 8 to the second shaft 20 (gearbox 18 is between the electric motor and the HP-shaft 20 and par. 38 teaches the mechanical power supplied by electric motor 8 to the high pressure shaft 20 is represented by reference sign W2, thus gearbox 18 is operably connecting the electric motor to the HP-shaft 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Taima in view of Huang with an engine accessory gearbox/speed reducer, as taught by Robic, in order to provide a mechanism to transfer the torque of the electric starter/motor to the second shaft/spool at the appropriate speed (par. 38).
Regarding dependent Claims 3 and 4, Taima in view of Huang teaches the invention as claimed and as disclosed above but does not teach an energy storage device/a battery in electrical communication with the electric motor.
Robic teaches (particularly figure 2) a two spool gas turbine engine similar to Taima comprising: an energy storage device/battery 9 in electrical communication with the electric motor 8.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Taima in view of Huang with an energy storage device/a battery, as taught by Robic, in order to supply the electric starter/motor with the electric power to operate (par. 38; par. 34 teaches the electrical storage 9 can be a battery among others) .
Regarding dependent Claim 6, Taima as modified by Huang teaches the invention as claimed and as disclosed above including an electric starter motor/generator, the electrical generator in electrical communication with the electric motor (implied since the starter motor/generator is an integral device) but does not teach the electrical generator operably connected to the first shaft of the first spool.
Robic teaches (particularly figure 2) a two spool gas turbine engine similar to Taima, wherein the low-pressure spool 1 comprises an electrical generator 7 operably connected to the first shaft 10 (operably connected via electric motor 8, gearbox 18 as shown by reference sign W1), the electrical generator 7 in electrical communication with the electric motor 8 (par. 38 teaches electric motor 8 is in electrical communication with generator 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operably connect the first shaft with the electrical generator (via other components) in the device of Taima in view of Huang, as taught by Robic, in order to provide a mechanism to transfer the torque of the electric starter motor/generator to the first shaft/spool at the appropriate speed (par. 38).



Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Taima in view of Huang and Robic and further in view of French et al. (US 2017/0187311).
Regarding dependent Claim 5, Taima in view of Huan and Robic teaches the invention as claimed and as disclosed above for claim 3, particularly applying electrical energy from the energy storage device 9 to the electric motor 8 causing the electric motor to apply the rotational force to the second shaft 20 (par. 38; the electric motor 8 is supplied with electrical current by the energy storage device 9 and that the mechanical power supplied by electric motor 8 to the high pressure shaft 20 is represented by reference sign W2).  Further, Robic teaches a controller (not schematically shown but mentioned in par. 72; par. 72 teaches varying control laws of the FADEC system [full authority digital engine controller], power electronics management part, etc) configured to control the speed of the electric motors and all the other components in the gas turbine system (it is a full authority digital electronic controller, par. 72)
Robic does not teach the controller configured to selectively apply electrical energy from the energy storage device to the electric motor causing the electric motor to apply the rotational force to the second shaft.
French teaches (particularly figures 1 and 2) a gas turbine system similar to Robic comprising: a controller 82 configured to selectively apply electrical energy from the energy storage device 96 to the electric motor 84 causing the electric motor to apply the rotational force to the second/high-pressure shaft 24 (par. 20 lines 1-2 and last 4 lines) in order to maximize surge margin, fuel efficiency (par. 31, 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the controller of Taima in view of Huan and Robic to selectively apply electrical energy from the energy storage device to the electric motor causing the electric motor to apply the rotational force to the second shaft, as taught by French, in order to optimize the operation of the entire gas turbine system so as to maximize surge margin, fuel efficiency (par. 31, 35 in French).
Regarding dependent Claim 7, Taima in view of Huan and Robic teaches the invention as claimed and as disclosed above for claim 6, particularly applying electrical energy from the electrical generator 7 or the energy storage device 9 to the electric motor 8 causing the electric motor to apply the rotational force to the second shaft 20 (par. 38; the electric motor 8 is supplied with electrical current by the energy storage device 9 and that the mechanical power supplied by electric motor 8 to the high pressure shaft 20 is represented by reference sign W2).  Further, Robic teaches a controller (not schematically shown but mentioned in par. 72; par. 72 teaches varying control laws of the FADEC system [full authority digital engine controller], power electronics management part, etc) configured to control the electric motors, generators, and all the other components in the gas turbine system (it is a full authority digital electronic controller, par. 72)
Robic does not teach the controller configured to selectively apply electrical energy from the electrical generator to the electric motor causing the electric motor to apply the rotational force to the second shaft.
French teaches (particularly figures 1 and 2) a gas turbine system similar to Robic comprising: a controller 82 configured to selectively apply electrical energy from the best source or combination of sources to the electric motor 84 causing the electric motor to apply the rotational force to the second/high-pressure shaft 24 (par. 20 lines 1-2 and last 4 lines) in order to maximize surge margin, fuel efficiency (par. 31, 35).  French also teaches the electrical machine 84 can be take many other forms, including a motor and generator to selectively supply power to the HP spool 20 (par. 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the controller of Taima in view of Huan and Robic to selectively apply electrical energy from the electrical generator to the electric motor causing the electric motor to apply the rotational force to the second shaft, as taught by French, in order to selectively apply electrical energy from the best source or combination of sources to the electric motor 84 so as to optimize the operation of the entire gas turbine system to maximize surge margin, fuel efficiency (par. 20, 31, 35 in French).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taima in view of Huang and Robic, French and further in view of Hurwitz et al. (US 8,601,786).
Taima in view of Huang, Robic and French teaches the invention as claimed and as disclosed above for claim 7 but does not teach comprising at least one sensor configured to measure a pressure within the first compressor, the at least one sensor in signal communication with the controller, wherein the controller is configured to determine a pressure ratio of the first compressor based, at least in part, on the measured pressure from the at least one sensor.
Hurwitz teaches (particularly figure 2) a gas turbine engine 34 similar to Taima, Huang, Robic and French comprising at least one sensor 52, 54 configured to measure a pressure within the first compressor (within the low-pressure compressor; see claim 1 in Hurwitz), the at least one sensor in signal communication with the controller, wherein the controller is configured to determine a pressure ratio of the first compressor based, at least in part, on the measured pressure from the at least one sensor (as explained in claim 1 of Hurwitz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provide to the system of Taima in view of Huan, Ronic and French with pressure sensors measuring pressure across the low-pressure compressor, the sensors connected to a controller, as taught by Hurwitz, in order to maintain a desired operating line for the low pressure compressor that maximizes performance and ensures sufficient stability margin through the flight envelope (col. 1 lines 39-43; claim 1)

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taima in view of Huang, Robic, French and further in view of Wolflick et al. (US 2008/0056910).
Regarding dependent Claim 11 and 12, Taima in view of Huan teaches the invention as claimed and as disclosed above for claim 10.  Robic  teaches (figures 6, 7) optimizing surge margins of the low-pressure compressor and high pressure compressors during an application of power to the HP shaft 20 via the electric motor 8 (par. 5, 27, 28, 38).  Figure 6 and 7 in Robic teaches that to optimize the surge margin of both compressors, the current operating state (represented by line B) and the maximum operating line (represented by line A) of both compressors are needed, that is, these values (A, B) must be detected /calculated/computed/sensed/monitored. Similarly, French teaches optimization of surge margin via controller 82 (par. 35 in French).
Taima in view of Huang, Robic and French do not teach the controller calculating a current operating state (claim 12) or determining a maximum operating line (claim 13) of the low-pressure compressor.
Wolflick teaches a surge margin controller for turbine/compressor systems similar to Robic or French.  Wolflick system comprises: pressure sensors 32, 34, air flow sensor 30 among other sensors feeding information to surge controllers 18, 35.  The measures values from these sensors is used by the controller 35, 18  for calculating a current operating state (par. 24 teaches the operating surge margin signal “current operating state” is determined based on the values from sensors 32, 34, 30) and determining a maximum operating line (par. 24 teaches the operating surge margin is compared with a set point “max value”) of the compressors (figure 4 teaches the principle applies to multiple compressors in a turbine/compressor system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Taima in view of Huang, Robic and French with a controller/surge controller for calculating a current operating state  and/or determining a maximum operating line of the low-pressure compressor, as taught by Wolflick, in order to optimize the operation of the entire system by avoiding under-speed trip of the turbine and avoiding surge of the compressors driven by the turbine (par. 2 in Wolflick).
Regarding dependent Claims 13 and 14, Taima in view of Huang, Robic, French and Wolflick teaches the invention as claimed and as disclosed above for claim 12 and further teaches comprising selectively applying the rotational force to the second shaft 20 (applying power to the HP shaft 20 when needed, during high speed or other speeds par. 51, 58, 28, 38,57 of Robic), with the electric motor 8, to maintain the current operating state of the low-pressure compressor 1 less than or equal to the maximum operating line of the low-pressure compressor (as shown in figures 6, 7 of Robic to avoid surge in the first compressor, a rotational force is applied by the electrical motor to the second spool/shaft to anticipate/avoid reaching the maximum operating line where surge can occur).
Regarding dependent Claim 15, Taima in view of Huang, Robic, French and Wolflick teaches the invention as claimed and as disclosed above for claim 13 and further teaches controlling, with the controller (FADEC mentioned in par. 72 and as modified above by French and Wolflick), a speed of the electric motor (par. 72 teaches control of the speeds of the electric motors) to maintain the current operating state of the low-pressure compressor less than or equal to the maximum operating line of the low-pressure compressor, as shown in figure 7 of Robic.
Regarding dependent Claim 16, Taima in view of Huang, Robic, French and Wolfick teaches the invention as claimed and as disclosed above for claim 15.  Further, Robic  teaches (figures 6, 7) optimizing surge margins of the low-pressure compressor and high pressure compressors during an application of power to the HP shaft 20 via the electric motor 8 (par. 5, 27, 28, 38).  Figure 6 and 7 in Robic teaches that to optimize the surge margin of both compressors the pressure ratio of each of the compressors and the compressor inlet flow rate are needed. 
Similarly, French teaches optimization of surge margin via controller 82 (par. 35 in French).
Further Wolflick teaches a surge margin controller for turbine/compressor systems similar comprising: pressure sensors 32, 34, air flow sensor 30 among other sensors feeding information to surge controllers 18, 35.  The measures values from these sensors is used by the controller 35, 18  for calculating a current operating state (par. 24 teaches the operating surge margin signal “current operating state” is determined based on the values from sensors 32, 34, 30) and determining a maximum operating line (par. 24 teaches the operating surge margin is compared with a set point “max value”) of the compressors (figure 4 teaches the principle applies to multiple compressors in a turbine/compressor system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Taima in view of Huang, Robic, French and Wolflick with compressor inlet and outlet pressure sensors and airflow sensors in communication with the controller, as taught by Wolflick, in order to optimize the operation of the entire system by avoiding under-speed trip of the turbine and avoiding surge of the compressors driven by the turbine (par. 2 in Wolflick).
Regarding dependent Claim 17, Taima as modified by Huang teaches the invention as claimed and as disclosed above including an electric starter motor/generator, the electrical generator in electrical communication with the electric motor (implied since the starter motor/generator is an integral device and the electric starter motor need electric power to operate) but does not teach the electrical generator operably connected to the first shaft of the first spool.
Robic teaches (particularly figure 2) a two spool gas turbine engine similar to Taima, wherein the low-pressure spool 1 comprises an electrical generator 7 operably connected to the first shaft 10 (operably connected via electric motor 8, gearbox 18 as shown by reference sign W1), the electrical generator 7 in electrical communication with the electric motor 8 (par. 38 teaches electric motor 8 is in electrical communication with generator 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operably connect the first shaft with the electrical generator (via other components) in the device of Taima in view of Huang, as taught by Robic, in order to provide a mechanism to transfer the torque of the electric starter motor/generator to the first shaft/spool at the appropriate speed (par. 38).
Regarding dependent Claims 18 and 19, Taima in view of Huang teaches the invention as claimed and as disclosed above but does not teach an energy storage device/a battery in electrical communication with the electric motor.
Robic teaches (particularly figure 2) a two spool gas turbine engine similar to Taima comprising: an energy storage device/battery 9 in electrical communication with the electric motor 8.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Taima in view of Huang with an energy storage device/a battery, as taught by Robic, in order to supply the electric starter/motor with the electric power to operate (par. 38; par. 34 teaches the electrical storage 9 can be a battery among others) .
Regarding dependent Claim 20, Taima as modified by Huang and Robic teaches the invention as claimed and as disclosed above including an electric starter motor/generator, the electrical generator in electrical communication with the electric motor and battery but does not teach the electrical generator operably connected to the first shaft of the first spool.
Robic teaches (particularly figure 2) a two spool gas turbine engine similar to Taima, wherein the low-pressure spool 1 comprises an electrical generator 7 operably connected to the first shaft 10 (operably connected via electric motor 8, gearbox 18 as shown by reference sign W1), the electrical generator 7 in electrical communication with the electric motor 8 (par. 38 teaches electric motor 8 is in electrical communication with generator 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operably connect the first shaft with the electrical generator (via other components) in the device of Taima in view of Huang, as taught by Robic, in order to provide a mechanism to transfer the torque of the electric starter motor/generator to the first shaft/spool at the appropriate speed (par. 38).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H Rodriguez/Primary Examiner, Art Unit 3741